O’CONNELL, J.,
dissenting.
I believe that the ballot title prepared by the Attorney General is a reasonably accurate statement of the purpose of the measure. The title devised by the court fails to inform the voter of the most important change which the measure is designed to effect, namely, the use of area (i.e., permanent representative districts) as a basis for representation. The apportionment formula found in our present Constitution is based fundamentally upon population, although in its application limited adjustments may be necessary to give effect to major fractions. See e.g., In the Matter of the Review of Chapter 482, Oregon Laws 1961, 73 Or Adv Sh 213, 228 Or 562, 364 P2d 1004 (1961). In making these adjustments it may be necessary to employ factors other than population but their employment arises only incidentally and they are relatively insignificant in the application of the basic population formula. Technically, the ballot title prepared by the Attorney General would have been more accurate had the clause “instead of population only” been omitted, but the inclusion of that language in my opinion does not constitute an “argument” nor is it “likely to create prejudice either for or against the measure.” OES 254.070.